 

Exhibit 10.1

 

INVESTMENT MANAGEMENT TRUST AGREEMENT

 

This Investment Management Trust Agreement (this “Agreement”) is made effective
as of July 7, 2020 by and between Therapeutics Acquisition Corp., a Delaware
corporation (the “Company”), and Continental Stock Transfer & Trust Company, a
New York corporation (the “Trustee”).

 

WHEREAS, the Company’s registration statement on Form S-1, File No. 333-239196
(the “Registration Statement”) and prospectus (the “Prospectus”) for the initial
public offering (the “Offering”) of shares (the “Offering Shares”) of the
Company’s Class A common stock, par value $0.0001 per share (the “Common
Stock”), has been declared effective as of the date hereof by the U.S.
Securities and Exchange Commission; and

 

WHEREAS, the Company has entered into an Underwriting Agreement (the
“Underwriting Agreement”) with Jefferies LLC, as representative (the
“Representative”) of the several underwriters (the “Underwriters”) named
therein; and

 

WHEREAS, as described in the Prospectus, $118,000,000 of the gross proceeds of
the Offering and sale of the shares of Common Stock in a private placement in
connection with the Offering, if any (or $135,700,000 if the Underwriters’
over-allotment option is exercised in full) will be delivered to the Trustee to
be deposited and held in a segregated trust account located at all times in the
United States (the “Trust Account”) for the benefit of the Company and the
holders of the Common Stock as hereinafter provided (the amount to be delivered
to the Trustee (and any interest subsequently earned thereon) is referred to
herein as the “Property,” the stockholders for whose benefit the Trustee shall
hold the Property will be referred to as the “Public Stockholders,” and the
Public Stockholders and the Company will be referred to together as the
“Beneficiaries”);

 

WHEREAS, pursuant to the Underwriting Agreement, a portion of the Property up to
$4,130,000, or up to $4,749,500 if the Underwriters’ over-allotment option is
exercised in full, is attributable to deferred underwriting discounts and
commissions that will be payable by the Company to the Underwriters upon and
concurrently with the consummation of the Business Combination (as defined
below) (the “Deferred Discount”); and

 

WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property.

 

NOW THEREFORE, IT IS AGREED:

 

1.             Agreements and Covenants of Trustee. The Trustee hereby agrees
and covenants to:

 

(a)              Hold the Property in trust for the Beneficiaries in accordance
with the terms of this Agreement in the Trust Account established by the Trustee
in the United States at J.P. Morgan Chase Bank, N.A. (or at another U.S.
chartered commercial bank with consolidated assets of $100 billion or more) in
the United States, maintained by the Trustee and at a brokerage institution
selected by the Trustee that is reasonably satisfactory to the Company;

 

(b)              Manage, supervise and administer the Trust Account subject to
the terms and conditions set forth herein;

 

(c)               In a timely manner, upon the written instruction of the
Company, invest and reinvest the Property solely in United States government
securities within the meaning of Section 2(a)(16) of the Investment Company Act
of 1940, as amended, having a maturity of 185 days or less, or in money market
funds meeting the conditions of paragraphs (d)(1), (d)(2), (d)(3) and (d)(4) of
Rule 2a-7 promulgated under the Investment Company Act of 1940, as amended (or
any successor rule), which invest only in direct U.S. government treasury
obligations, as determined by the Company; it being understood that the Trust
Account will earn no interest while account funds are uninvested awaiting the
Company’s instructions hereunder and the Trustee may earn bank credits or other
consideration;

 

(d)               Collect and receive, when due, all interest or other income
arising from the Property, which shall become part of the “Property,” as such
term is used herein;

 



1

 

 

(e)               Promptly notify the Company and the Representative of all
communications received by the Trustee with respect to any Property requiring
action by the Company;

 

(f)               Supply any necessary information or documents as may be
requested by the Company (or its authorized agents) in connection with the
Company’s preparation of the tax returns relating to assets held in the Trust
Account;

 

(g)               Participate in any plan or proceeding for protecting or
enforcing any right or interest arising from the Property if, as and when
instructed by the Company to do so;

 

(h)               Render to the Company monthly written statements of the
activities of, and amounts in, the Trust Account reflecting all receipts and
disbursements of the Trust Account;

 

(i)               Commence liquidation of the Trust Account only after and
promptly after (x) receipt of, and only in accordance with, the terms of a
letter from the Company (“Termination Letter”) in a form substantially similar
to that attached hereto as either Exhibit A or Exhibit B, as applicable, signed
on behalf of the Company by its Chief Executive Officer, Chief Financial
Officer, President, Executive Vice President, Vice President, Secretary or
Chairman of the board of directors of the Company (the “Board”) or other
authorized officer of the Company, and, in the case of Exhibit A, acknowledged
and agreed to by the Representative, and complete the liquidation of the Trust
Account and distribute the Property in the Trust Account, including interest
earned on the funds held in the Trust Account and not previously released to the
Company to its taxes (less taxes payable and up to $100,000 of such net interest
to pay dissolution expenses), only as directed in the Termination Letter and the
other documents referred to therein, or (y) upon the date which is, the later of
(1) 24 months after the closing of the Offering and (2) such later date as may
be approved by the Company’s stockholders in accordance with the Company’s
amended and restated certificate of incorporation if a Termination Letter has
not been received by the Trustee prior to such date, in which case the Trust
Account shall be liquidated in accordance with the procedures set forth in the
Termination Letter attached as Exhibit B and the Property in the Trust Account,
including interest earned on the funds held in the Trust Account and not
previously released to the Company to pay its taxes (less taxes payable and up
to $100,000 of such net interest to pay dissolution expenses), shall be
distributed to the Public Stockholders of record as of such date;

 

(j)               Upon written request from the Company, which may be given from
time to time in a form substantially similar to that attached hereto as
Exhibit C (a “Tax Payment Withdrawal Instruction”), withdraw from the Trust
Account and distribute to the Company the amount of interest earned on the
Property requested by the Company to cover any tax obligation owed by the
Company as a result of assets of the Company or interest or other income earned
on the Property, which amount shall be delivered directly to the Company by
electronic funds transfer or other method of prompt payment, and the Company
shall forward such payment to the relevant taxing authority so long as there is
no reduction in the principal amount initially deposited in the Trust Account;
provided, however, that to the extent there is not sufficient cash in the Trust
Account to pay such tax obligation, the Trustee shall liquidate such assets held
in the Trust Account as shall be designated by the Company in writing to make
such distribution (it being acknowledged and agreed that any such amount in
excess of interest income earned on the Property shall not be payable from the
Trust Account). The written request of the Company referenced above shall
constitute presumptive evidence that the Company is entitled to said funds, and
the Trustee shall have no responsibility to look beyond said request;

 

(k)               Upon written request from the Company, which may be given from
time to time in a form substantially similar to that attached hereto as
Exhibit D (a “Stockholder Redemption Withdrawal Instruction”), the Trustee shall
distribute on behalf of the Company the amount requested by the Company to be
used to redeem shares of Common Stock from Public Stockholders properly
submitted in connection with a stockholder vote to approve an amendment to the
Company’s amended and restated certificate of incorporation to modify the
substance or timing of the Company’s obligation to redeem 100% of the Offering
Shares (the “public shares”) if the Company has not consummated an initial
Business Combination within such time as is described in the Company’s amended
and restated certificate of incorporation or with respect to any other material
provisions relating to stockholders’ rights or pre-initial Business Combination
activity. The written request of the Company referenced above shall constitute
presumptive evidence that the Company is entitled to distribute said funds, and
the Trustee shall have no responsibility to look beyond said request; and

 



2

 

 

(l)               Not make any withdrawals or distributions from the Trust
Account other than pursuant to Section 1(i), (j) or (k) above.

 

2.             Agreements and Covenants of the Company. The Company hereby
agrees and covenants to:

 

(a)               Give all instructions to the Trustee hereunder in writing,
signed by the Company’s Chairman of the Board, Chief Executive Officer, Chief
Financial Officer, President, Executive Vice President, Vice President or
Secretary. In addition, except with respect to its duties under Sections 1(i),
1(j) and 1(k) hereof, the Trustee shall be entitled to rely on, and shall be
protected in relying on, any verbal or telephonic advice or instruction which
it, in good faith and with reasonable care, believes to be given by any one of
the persons authorized above to give written instructions, provided that the
Company shall promptly confirm such instructions in writing;

 

(b)               Subject to Section 4 hereof, hold the Trustee harmless and
indemnify the Trustee from and against any and all expenses, including
reasonable counsel fees and disbursements, or losses suffered by the Trustee in
connection with any action taken by it hereunder and in connection with any
action, suit or other proceeding brought against the Trustee involving any
claim, or in connection with any claim or demand, which in any way arises out of
or relates to this Agreement, the services of the Trustee hereunder, or the
Property or any interest earned on the Property, except for expenses and losses
resulting from the Trustee’s gross negligence, fraud or willful misconduct.
Promptly after the receipt by the Trustee of notice of demand or claim or the
commencement of any action, suit or proceeding, pursuant to which the Trustee
intends to seek indemnification under this Section 2(b), it shall notify the
Company in writing of such claim (hereinafter referred to as the “Indemnified
Claim”). The Trustee shall have the right to conduct and manage the defense
against such Indemnified Claim; provided that the Trustee shall obtain the
consent of the Company with respect to the selection of counsel, which consent
shall not be unreasonably withheld. The Trustee may not agree to settle any
Indemnified Claim without the prior written consent of the Company, which such
consent shall not be unreasonably withheld. The Company may participate in such
action with its own counsel;

 

(c)               Pay the Trustee the fees set forth on Schedule A hereto,
including an initial acceptance fee, annual administration fee, and transaction
processing fee which fees shall be subject to modification by the parties from
time to time. It is expressly understood that the Property shall not be used to
pay such fees unless and until it is distributed to the Company pursuant
to Sections 1(i) through 1(j) hereof. The Company shall pay the Trustee the
initial acceptance fee and the first annual administration fee at the
consummation of the Offering. The Company shall not be responsible for any other
fees or charges of the Trustee except as set forth in this Section 2(c),
Schedule A and as may be provided in Section 2(b) hereof;

 

(d)               In connection with any vote of the Company’s stockholders
regarding a merger, capital stock exchange, asset acquisition, stock purchase,
reorganization or similar business combination involving the Company and one or
more businesses (the “Business Combination”), provide to the Trustee an
affidavit or certificate of the inspector of elections for the stockholder
meeting verifying the vote of such stockholders regarding such Business
Combination;

 

(e)               Provide the Representative with a copy of any Termination
Letter(s) and/or any other correspondence that is sent to the Trustee with
respect to any proposed withdrawal from the Trust Account promptly after it
issues the same;

 

(f)               Unless otherwise agreed between the Company and the
Representative, ensure that any Instruction Letter (as defined in Exhibit A)
delivered in connection with a Termination Letter in the form of Exhibit A
expressly provides that the Deferred Discount is paid directly to the account or
accounts directed by the Representative on behalf of the Underwriters prior to
any transfer of the funds held in the Trust Account to the Company or any other
person;

 



3

 

 

(g)               Instruct the Trustee to make only those distributions that are
permitted under this Agreement, and refrain from instructing the Trustee to make
any distributions that are not permitted under this Agreement; and

 

(h)               Within four (4) business days after the Underwriters exercise
the over-allotment option (or any unexercised portion thereof) or such
over-allotment option expires, provide the Trustee with a notice in writing of
the total amount of the Deferred Discount.

 

3.             Limitations of Liability. The Trustee shall have no
responsibility or liability to:

 

(a)               Imply obligations, perform duties, inquire or otherwise be
subject to the provisions of any agreement or document other than this Agreement
and that which is expressly set forth herein;

 

(b)               Take any action with respect to the Property, other than as
directed in Section 1 hereof, and the Trustee shall have no liability to any
third party except for liability arising out of the Trustee’s gross negligence,
fraud or willful misconduct;

 

(c)               Institute any proceeding for the collection of any principal
and income arising from, or institute, appear in or defend any proceeding of any
kind with respect to, any of the Property unless and until it shall have
received instructions from the Company given as provided herein to do so and the
Company shall have advanced or guaranteed to it funds sufficient to pay any
expenses incident thereto;

 

(d)               Refund any depreciation in principal of any Property;

 

(e)               Assume that the authority of any person designated by the
Company to give instructions hereunder shall not be continuing unless provided
otherwise in such designation, or unless the Company shall have delivered a
written revocation of such authority to the Trustee;

 

(f)               The other parties hereto or to anyone else for any action
taken or omitted by it, or any action suffered by it to be taken or omitted, in
good faith and in the Trustee’s best judgment, except for the Trustee’s gross
negligence, fraud or willful misconduct. The Trustee may rely conclusively and
shall be protected in acting upon any order, notice, demand, certificate,
opinion or advice of counsel (including counsel chosen by the Trustee, which
counsel may be the Company’s counsel), statement, instrument, report or other
paper or document (not only as to its due execution and the validity and
effectiveness of its provisions, but also as to the truth and acceptability of
any information therein contained) which the Trustee believes, in good faith and
with reasonable care, to be genuine and to be signed or presented by the proper
person or persons. The Trustee shall not be bound by any notice or demand, or
any waiver, modification, termination or rescission of this Agreement or any of
the terms hereof, unless evidenced by a written instrument delivered to the
Trustee, signed by the proper party or parties and, if the duties or rights of
the Trustee are affected, unless it shall give its prior written consent
thereto;

 

(g)               Verify the accuracy of the information contained in the
Registration Statement;

 

(h)               Provide any assurance that any Business Combination entered
into by the Company or any other action taken by the Company is as contemplated
by the Registration Statement;

 

(i)               File information returns with respect to the Trust Account
with any local, state or federal taxing authority or provide periodic written
statements to the Company documenting the taxes payable by the Company, if any,
relating to any interest income earned on the Property;

 

(j)               Prepare, execute and file tax reports, income or other tax
returns and pay any taxes with respect to any income generated by, and
activities relating to, the Trust Account, regardless of whether such tax is
payable by the Trust Account or the Company, including, but not limited to, tax
obligations, except pursuant to Section 1(j) hereof; or

 

(k)               Verify calculations, qualify or otherwise approve the
Company’s written requests for distributions pursuant to Sections 1(i), 1(j) or
1(k) hereof.

 



4

 

 

4.              Trust Account Waiver. The Trustee has no right of set-off or any
right, title, interest or claim of any kind (“Claim”) to, or to any monies in,
the Trust Account, and hereby irrevocably waives any Claim to, or to any monies
in, the Trust Account that it may have now or in the future. In the event the
Trustee has any Claim against the Company under this Agreement, including,
without limitation, under Section 2(b) or Section 2(c) hereof, the Trustee shall
pursue such Claim solely against the Company and its assets outside the Trust
Account and not against the Property or any monies in the Trust Account.

 

5.              Termination. This Agreement shall terminate as follows:

 

(a)               If the Trustee gives written notice to the Company that it
desires to resign under this Agreement, the Company shall use its reasonable
efforts to locate a successor trustee, pending which the Trustee shall continue
to act in accordance with this Agreement. At such time that the Company notifies
the Trustee that a successor trustee has been appointed and has agreed to become
subject to the terms of this Agreement, the Trustee shall transfer the
management of the Trust Account to the successor trustee, including but not
limited to the transfer of copies of the reports and statements relating to the
Trust Account, whereupon this Agreement shall terminate; provided, however, that
in the event that the Company does not locate a successor trustee within ninety
(90) days of receipt of the resignation notice from the Trustee, the Trustee may
submit an application to have the Property deposited with any court in the State
of New York or with the United States District Court for the Southern District
of New York and upon such deposit, the Trustee shall be immune from any
liability whatsoever; or

 

(b)               At such time that the Trustee has completed the liquidation of
the Trust Account and its obligations in accordance with the provisions of
Section 1(i) hereof and distributed the Property in accordance with the
provisions of the Termination Letter, this Agreement shall terminate except with
respect to Section 2(b).

 

6.             Miscellaneous.

 

(a)               The Company and the Trustee each acknowledge that the Trustee
will follow the security procedures set forth below with respect to funds
transferred from the Trust Account. The Company and the Trustee will each
restrict access to confidential information relating to such security procedures
to authorized persons. Each party must notify the other party immediately if it
has reason to believe unauthorized persons may have obtained access to such
confidential information, or of any change in its authorized personnel. In
executing funds transfers, the Trustee shall rely upon all information supplied
to it by the Company, including, account names, account numbers, and all other
identifying information relating to a Beneficiary, Beneficiary’s bank or
intermediary bank. Except for any liability arising out of the Trustee’s gross
negligence, fraud or willful misconduct, the Trustee shall not be liable for any
loss, liability or expense resulting from any error in the information or
transmission of the funds.

 

(b)               This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of New York. This Agreement may be
executed in several original or facsimile counterparts, each one of which shall
constitute an original, and together shall constitute but one instrument.

 

(c)               This Agreement contains the entire agreement and understanding
of the parties hereto with respect to the subject matter hereof. Subject to
Section 6(d) hereof, this Agreement or any provision hereof may only be changed,
amended or modified (other than to correct a typographical error) by a writing
signed by each of the parties hereto.

 

(d)               This Agreement or any provision hereof may only be changed,
amended or modified pursuant to Section 6(c) hereof with the Consent of the
Stockholders. For purposes of this Section 6(d), the “Consent of the
Stockholders” means receipt by the Trustee of a certificate from the inspector
of elections of the stockholder meeting certifying that the Company’s
stockholders of record as of a record date established in accordance with
Section 213(a) of the Delaware General Corporation Law, as amended (“DGCL”) (or
any successor rule), who hold sixty-five percent (65%) or more of all then
outstanding shares of the Common Stock and Class B common stock, par value
$0.0001 per share, of the Company voting together as a single class, have voted
in favor of such change, amendment or modification. No such amendment will
affect any Public Stockholder who has otherwise indicated his election to redeem
his shares of Common Stock in connection with a stockholder vote sought to amend
this Agreement to modify the substance or timing of the Company’s obligation to
redeem 100% of the Common Stock if the Company does not complete its initial
Business Combination within the time frame specified in the Company’s amended
and restated certificate of incorporation. Except for any liability arising out
of the Trustee’s gross negligence, fraud or willful misconduct, the Trustee may
rely conclusively on the certification from the inspector or elections
referenced above and shall be relieved of all liability to any party for
executing the proposed amendment in reliance thereon.

 



5

 

 

(e)               The parties hereto consent to the jurisdiction and venue of
any state or federal court located in the City of New York or the State of New
York, for purposes of resolving any disputes hereunder. AS TO ANY CLAIM,
CROSS-CLAIM OR COUNTERCLAIM IN ANY WAY RELATING TO THIS AGREEMENT, EACH PARTY
WAIVES THE RIGHT TO TRIAL BY JURY.

 

(f)               Any notice, consent or request to be given in connection with
any of the terms or provisions of this Agreement shall be in writing and shall
be sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or by electronic mail:

 

if to the Trustee, to:

 

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, New York 10004

Attn: Francis Wolf & Celeste Gonzalez

Email: fwolf@continentalstock.com

Email: cgonzalez@continentalstock.com

 

if to the Company, to:

 

Therapeutics Acquisition Corp.

200 Berkeley Street, 18th Floor

Boston, Massachusetts 02116

Attn: Peter Kolchinsky

Email: pkolchinsky@racap.com

 

in each case, with copies to:

 

White & Case LLP

1221 Avenue of Americas

New York, New York 10020

Attn: Joel L. Rubinstein

Email: joel.rubinstein@whitecase.com

 

and

 

Jefferies LLC

520 Madison Avenue

New York, New York 10022

Attn: General Counsel

 

and

 

Goodwin Procter LLP

100 Northern Avenue

Boston, Massachusetts 02210

Attn.: Jocelyn M. Arel, Esq. 

Email: JArel@goodwinlaw.com

 



6

 

 

(g)               Each of the Company and the Trustee hereby represents that it
has the full right and power and has been duly authorized to enter into this
Agreement and to perform its respective obligations as contemplated hereunder.
The Trustee acknowledges and agrees that it shall not make any claims or proceed
against the Trust Account, including by way of set-off, and shall not be
entitled to any funds in the Trust Account under any circumstance.

 

(h)               This Agreement is the joint product of the Trustee and the
Company and each provision hereof has been subject to the mutual consultation,
negotiation and agreement of such parties and shall not be construed for or
against any party hereto.

 

(i)               This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all such counterparts shall
together constitute one and the same instrument. Delivery of a signed
counterpart of this Agreement by facsimile or electronic transmission shall
constitute valid and sufficient delivery thereof.

 

(j)               Each of the Company and the Trustee hereby acknowledges and
agrees that the Representative on behalf of the Underwriters is a third-party
beneficiary of this Agreement.

 

(k)               Except as specified herein, no party to this Agreement may
assign its rights or delegate its obligations hereunder to any other person or
entity.

 

[Signature Page Follows]

 



7

 

 

IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.

 

 

CONTINENTAL STOCK TRANSFER & TRUST COMPANY, as Trustee      By:  /s/ Francis
Wolf   Name: Francis Wolf   Title:   Vice President      THERAPEUTICS
ACQUISITION CORP.      By:  /s/ Peter Kolchinsky   Name: Peter Kolchinsky
  Title:  Chief Executive Officer    

 

[Signature Page to Investment Management Trust Agreement]

 





 

 

SCHEDULE A

 

 

Fee Item   Time and method of payment   Amount   Initial set-up fee   Initial
closing of Offering by wire transfer.   $ 3,500.00   Trustee administration fee
  Payable annually. First year fee payable, at initial closing of Offering by
wire transfer, thereafter by wire transfer or check.   $ 10,000.00   Transaction
processing fee for disbursements to Company under Sections 1 and 2   Billed to
Company following disbursement made to Company under Section 1 and 2   $ 250.00
  Paying Agent services as required pursuant to Section 1(i) and 1(k)   Billed
to Company upon delivery of service pursuant to Section 1(i) and 1(k)  
Prevailing rates  

 





 

 

EXHIBIT A

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, New York 10004

Attn: Francis Wolf & Celeste Gonzalez

 

Re:               Trust Account -Termination Letter

 

Dear Mr. Wolf and Ms. Gonzalez:

 

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Therapeutics Acquisition Corp. (the “Company”) and Continental Stock Transfer &
Trust Company (“Trustee”), dated as of , 2020 (the “Trust Agreement”), this is
to advise you that the Company has entered into an agreement with (the “Target
Business”) to consummate a business combination with Target Business (the
“Business Combination”) on or about [insert date]. The Company shall notify you
at least seventy-two (72) hours in advance of the actual date (or such shorter
period as you may agree) of the consummation of the Business Combination (the
“Consummation Date”). Capitalized terms used but not defined herein shall have
the meanings set forth in the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
commence to liquidate all of the assets of the Trust Account and to transfer the
proceeds to a segregated account held by you on behalf of the Beneficiaries to
the effect that, on the Consummation Date, all of the funds held in the Trust
Account will be immediately available for transfer to the account or accounts
that the Company shall direct on the Consummation Date (including as directed to
it by the Representative on behalf of the Underwriters (with respect to the
Deferred Discount)).

 

On the Consummation Date (i) counsel for the Company shall deliver to you
written notification that the Business Combination has been consummated, or will
be consummated concurrently with your transfer of funds to the accounts as
directed by the Company (the “Notification”), and (ii) the Company shall deliver
to you (a) a certificate by the Chief Executive Officer, Chief Financial
Officer, Co-Executive Chairman or Vice Chairman, which verifies that the
Business Combination has been approved by a vote of the Company’s stockholders,
if a vote is held and (b) a joint written instruction signed by the Company and
the Representative with respect to the transfer of the funds held in the Trust
Account, including payment of amounts owed to public stockholders who have
properly exercised their redemption rights and payment of the Deferred Discount
directly to the account or accounts directed by the Representative from the
Trust Account (the “Instruction Letter”). You are hereby directed and authorized
to transfer the funds held in the Trust Account immediately upon your receipt of
the Notification and the Instruction Letter, in accordance with the terms of the
Instruction Letter. In the event that certain deposits held in the Trust Account
may not be liquidated by the Consummation Date without penalty, you will notify
the Company in writing of the same and the Company shall direct you as to
whether such funds should remain in the Trust Account and be distributed after
the Consummation Date to the Company. Upon the distribution of all the funds,
net of any payments necessary for reasonable unreimbursed expenses related to
liquidating the Trust Account, your obligations under the Trust Agreement shall
be terminated.

 

In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then
upon receipt by the Trustee of written instructions from the Company, the funds
held in the Trust Account shall be reinvested as provided in Section 1(c) of the
Trust Agreement on the business day immediately following the Consummation Date
as set forth in such notice as soon thereafter as possible.

 





 

 

 

 

 

  Very truly yours,       Therapeutics Acquisition Corp.       By:       Name:  
  Title:

 

Agreed and acknowledged by:   Jefferies LLC         By:       Name:     Title:

 





 

 

EXHIBIT B

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, New York 10004

Attn: Francis Wolf & Celeste Gonzalez

 

Re:             Trust Account - Termination Letter

 

Dear Mr. Wolf and Ms. Gonzalez :

 

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Therapeutics Acquisition Corp. (the “Company”) and Continental Stock Transfer &
Trust Company (the “Trustee”), dated as of , 2020 (the “Trust Agreement”), this
is to advise you that the Company has been unable to effect a business
combination with a Target Business (the “Business Combination”) within the time
frame specified in the Company’s Amended and Restated Certificate of
Incorporation, as described in the Company’s Prospectus relating to the
Offering. Capitalized terms used but not defined herein shall have the meanings
set forth in the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate all of the assets in the Trust Operating Account and to transfer the
total proceeds into a segregated account held by you on behalf of the
Beneficiaries to await distribution to the Public Stockholders. The Company has
selected [1] as the effective date for the purpose of determining when the
Public Stockholders will be entitled to receive their share of the liquidation
proceeds. You agree to be the Paying Agent of record and, in your separate
capacity as Paying Agent, agree to distribute said funds directly to the
Company’s Public Stockholders in accordance with the terms of the Trust
Agreement and the Amended and Restated Certificate of Incorporation of the
Company. Upon the distribution of all the funds, net of any payments necessary
for reasonable unreimbursed expenses related to liquidating the Trust Account,
your obligations under the Trust Agreement shall be terminated, except to the
extent otherwise provided in Section 1(i) of the Trust Agreement.

 

  Very truly yours,       Therapeutics Acquisition Corp.       By:       Name:  
  Title: cc: Jefferies LLC    

 



 



1 24 months from the closing of the Offering or such later date as may be
approved by the Company’s stockholders in accordance with the Company’s amended
and restated certificate of incorporation.

 





 

 

EXHIBIT C

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, New York 10004

Attn: Francis Wolf & Celeste Gonzalez

 

Re:           Trust Account - Tax Payment Withdrawal Instruction

 

Dear Mr. Wolf and Ms. Gonzalez :

 

Pursuant to Section 1(j) of the Investment Management Trust Agreement between
Therapeutics Acquisition Corp. (the “Company”) and Continental Stock Transfer &
Trust Company (the “Trustee”), dated as of , 2020 (the “Trust Agreement”), the
Company hereby requests that you deliver to the Company $ of the interest income
earned on the Property as of the date hereof. Capitalized terms used but not
defined herein shall have the meanings set forth in the Trust Agreement.

 

The Company needs such funds to pay for the tax obligations as set forth on the
attached tax return or tax statement. In accordance with the terms of the Trust
Agreement, you are hereby directed and authorized to transfer (via wire
transfer) such funds promptly upon your receipt of this letter to the Company’s
operating account at:

 

[WIRE INSTRUCTION INFORMATION]

 

  Very truly yours,       Therapeutics Acquisition Corp.       By:       Name:  
  Title:     cc: Jefferies LLC  

 





 

 

EXHIBIT D

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, New York 10004

Attn: Francis Wolf & Celeste Gonzalez

 

Re:           Trust Account - Stockholder Redemption Withdrawal Instruction

 

Dear Mr. Wolf and Ms. Gonzalez :

 

Pursuant to Section 1(k) of the Investment Management Trust Agreement between
Therapeutics Acquisition Corp. (the “Company”) and Continental Stock Transfer &
Trust Company (the “Trustee”), dated as of , 2020 (the “Trust Agreement”), the
Company hereby requests that you deliver to the redeeming Public Stockholders of
the Company $ of the principal and interest income earned on the Property as of
the date hereof to a segregated account held by you on behalf of the
Beneficiaries. Capitalized terms used but not defined herein shall have the
meanings set forth in the Trust Agreement.

 

The Company needs such funds to pay its Public Stockholders who have properly
elected to have their shares of Common Stock redeemed by the Company in
connection with a stockholder vote to approve an amendment to the Company’s
amended and restated certificate of incorporation to modify the substance or
timing of the Company’s obligation to redeem 100% of public shares of Common
Stock if the Company has not consummated an initial Business Combination within
such time as is described in the Company’s amended and restated certificate of
incorporation or with respect to any other material provisions relating to
stockholders’ rights or pre-initial Business Combination activity. As such, you
are hereby directed and authorized to transfer (via wire transfer) such funds
promptly upon your receipt of this letter to a segregated account held by you on
behalf of the Beneficiaries.

 

  Very truly yours,       Therapeutics Acquisition Corp.       By:       Name:  
  Title:     cc: Jefferies LLC  

 





 



